Exhibit 10.4.6

AMENDMENT NO. 8

TO

LOAN AGREEMENT

AMENDMENT NO. 8 dated and effective as of March 26, 2007, among NICHOLAS
FINANCIAL, INC. (“Borrower”), the financial institutions listed on the signature
pages hereof (the “Lenders”) and BANK OF AMERICA, N.A., as agent for the Lenders
(the “Agent”).

WHEREAS, the Borrower, the Agent and the Lenders are parties to a certain
Amended and Restated Loan and Security Agreement, dated as of August 1, 2000
(the “Loan Agreement”), pursuant to which the Lenders have agreed, subject to
the terms and conditions therein set forth, to provide certain financial
accommodations to the Borrower; and

WHEREAS, the Borrower desires that the Lenders amend certain provisions of the
Loan Agreement, and the Lenders are willing, subject to the terms and conditions
hereinafter set forth, to do so;

NOW, THEREFORE, the parties hereto hereby agree as follows:

SECTION 1. CAPITALIZED TERMS. Capitalized terms used but not defined herein
shall have the respective meanings set forth in the Loan Agreement.

SECTION 2. AMENDMENTS. The Loan Agreement is hereby amended as follows:

(a) Increase In Commitments:

Increase In Bank of America, N.A. Commitment. From and after the effective date
of this Amendment the Commitment of Bank of America, N.A. is hereby increased
from $45,000,000.00 to $55,000,000.00.

(b) Amendment of Section 1.1:

The definition of “Maximum Revolver Amount” in Section 1.1 of the Loan Agreement
is hereby amended to read as follows: “Maximum Revolver Amount” means
$110,000,000.00.

(c) Amendment of Section 7.2:

(i) Section 7.2(b) is hereby amended by adding the following to the end thereof:

“Notwithstanding anything else in this Section 7.2(b), the borrower shall not be
required to comply with the provisions of this Section 7.2(b) for any month so
long as during such month (i) no Default or Event of Default has occurred or is
continuing and (ii) Availability is at no time less than $10,000,000.”

(ii) Section 7.2.(c) is hereby amended in its entirety to read as follows:

“(c) As soon as available, but in any event not later than



--------------------------------------------------------------------------------

forty five (45) days after the end of each quarter, consolidated and
consolidating unaudited balance sheets of the Borrower and its consolidated
Subsidiaries as at the end of such quarter, and consolidated and consolidating
unaudited statements of income and expense and cash flow for the Borrower and
its consolidated Subsidiaries for such quarter and for the period from the
beginning of the Fiscal Year to the end of such quarter, all in reasonable
detail, fairly presenting the financial position and results of operations of
the Borrower and its consolidated Subsidiaries as at the date thereof and for
such periods, and prepared in accordance with GAAP applied consistently with the
audited Financial Statements required to be delivered pursuant to
Section 7.2(a). The Borrower shall certify by a certificate signed by its chief
financial officer that all such statements have been prepared in accordance with
GAAP and present fairly, subject to normal year-end adjustments, the Borrower’s
financial position as at the dates thereof and its results of operations for the
periods then ended.”

(d) Amendment of Sections 9.18, 9.20 and 9.21:

Each of Sections 9.18, 9.20 and 9.21 are hereby amended by deleting the time
period “month” each time it appears in Sections 9.18, 9.20 and 9.21 and
substituting therefore, the time period “quarter”

SECTION 3. WAIVERS. Agent and Lenders hereby waive compliance by Borrower of:

(a) Borrower’s failure to comply with Section 6.7 for the month ending
August 31, 2006 and to comply with such Section on a timely basis for the months
ending September 30, 2006, October 31, 2006, November 30, 2006 and December 31,
2006; and

(b) Borrower’s failure to comply with Section 7.2(b) for the months of August,
October, November and December, 2006

SECTION 4. EFFECTIVENESS. The amendment made herein shall become effective when
Lenders shall have duly executed and delivered this Agreement and counterparts
hereof shall have been duly executed and delivered to the Agent by the Borrower.

SECTION 5. COUNTERPARTS AND GOVERNING LAW. This Agreement may be executed in
counterparts, each of which shall be an original, and all of which, taken
together, shall constitute a single instrument. This Agreement shall be governed
by, and construed in accordance with the law of the State of New York.

SECTION 6. REFERENCES TO LOAN AGREEMENT. From and after the effectiveness of
this Agreement and the waivers and agreements contemplated hereby, all
references in the Loan Agreement to “this Agreement”, “hereof”, “herein”, and
similar terms shall mean and refer to the Loan Agreement as certain provisions
thereof are amended or supplemented by this Agreement, and all references in
other documents to the Loan Agreement shall mean such agreement as certain
provisions thereof are amended or supplemented by this Agreement.

SECTION 7. INVALIDITY. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under all applicable
laws and regulations. If,



--------------------------------------------------------------------------------

however, any provision of this Agreement shall be prohibited by or invalid under
any such law or regulation, it shall be deemed modified to conform to the
minimum requirements of such law or regulation, or if for any reason it is not
deemed so modified, it shall be ineffective and valid only to the extent of such
prohibition or invalidity without the remainder thereof or any of the remaining
provisions of this Agreement being prohibited or invalid.

SECTION 8. RATIFICATION AND CONFIRMATION. The Loan Agreement is hereby ratified
and confirmed and, except as herein otherwise agreed, remains unmodified and in
full force and effect.

SECTION 9. ADJUSTED PRO RATA PAYMENTS. Within ten (10) days from the date of
execution of this Amendment (“Closing Settlement Date”), Agent shall conduct a
Settlement with Lenders. At such Settlement, each Lender shall pay to the Agent
in immediately available funds, an amount equal to each Lender’s pro rata share
of the aggregate outstanding principal amount of the Loans. For purposes of the
calculation of the pro rata share of each Lender, the Commitment of each Lender,
shall be in the amount set forth in the signature section of this Amendment.

SECTION 10. ACKNOWLEDGEMENTS BY LENDERS.

(a) The execution and delivery of this Agreement effectuates a reallocation of
the Maximum Revolving Amount and Commitments among Bank of America, N.A.,
Capital One, N.A. (f/k/a Hibernia National Bank), First Tennessee Bank National
Association and BoS (USA), Inc. (“Lenders”).

(b) The Lenders each hereby agree to execute and deliver such other instruments,
and take such other action, as either party may reasonably request in connection
with the transactions contemplated by this Agreement including the delivery of
any notices or other documents or instruments to the Borrower or the
Administrative Agent, which may be required in connection with the reallocations
contemplated hereby.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

    Borrower:   NICHOLAS FINANCIAL, INC.   By:  

/s/ Peter L. Vosotas

    Peter L. Vosotas, President   Agent:   BANK OF AMERICA, N.A.,       as Agent
  By:  

/s/ Bruce Jenks

    Bruce Jenks, Vice President   Lenders: Commitment Amount:   BANK OF AMERICA,
N.A. $55,000,000.00 (50%)       By:  

/s/ Bruce Jenks

    Bruce Jenks, Vice President



--------------------------------------------------------------------------------

Commitment Amount:

  CAPITAL ONE, N.A.

$17,500,000.00 (15.909090%)

  (f/k/a HIBERNIA NATIONAL BANK)   By:  

/s/ Lori S. Mitchell

    Lori S. Mitchell, Senior Vice President



--------------------------------------------------------------------------------

Commitment Amount:

  FIRST TENNESSEE BANK NATIONAL ASSOCIATION

$22,500,000.00 (20.454545455%)

    By:  

/s/ David Perry

    David Perry, Senior Vice President



--------------------------------------------------------------------------------

Commitment Amount:

  BoS (USA), INC.

$15,000,000.00 (13.636363636%)

      By:  

/s/ Karen Weich

    Karen Weich, Vice President